CONCURRING OPINION
Donlon, Judge:
The protest recites dissatisfaction with and protests the refusal of the collector to reliquidate to correct a clerical error. It further claims that liquidation was premature and, hence, that it is illegal, null, and void.
Liquidation was inadvertent. The inadvertence was due to what we have held amounted to a clerical error. Keliquidation under section 520 to correct that error would have resulted in assessment at the same rate and amount as the duty which the collector assessed.
There is nothing of record to show that the collector failed to comply with any obligation laid on him by section 505, the section under which plaintiff claims that the liquidation was null and void. Proof of clerical error does not suffice to prove noncompliance with section 505.
There are no facts in the record before us which support extension of United States v. Pan American Standard Brands, Inc. [C. O. Mason, Inc.], 51 CCPA 107, C.A.D. 844, affirming 49 Cust. Ct. 129, C.D. 2371, to a case such as this, where liquidation was merely inadvertent and involved only a clerical error or mistake of fact, in the sense in which those terms are used in section 520.